DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowed.
Independent claims 1 and 25 are respectively directed to a method and an apparatus (UE) for performing Sounding Reference Signal (SRS) antenna switching in a network employing carrier aggregation. Independent claims 12 and 28 embodies the method and the base station (BS) counterpart of the above method.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 25 were similarly amended to show: “…determining one or more band combinations that switch together to a second antenna port when at least one band in a band combination is switched from a first antenna port to the second antenna port; and sending a list to a base station (BS) of one or more bands in the one or more band combinations that are affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations and the one or more uplink bands”  On the other hand, independent claims 12 and 28 were similarly amended to show “…receiving, from a user equipment (UE), a list of one or more bands in one or more band combinations affected by switching together to a second antenna port, when at least one of the one or more bands in the one or more band combinations switches from a first antenna port to the second antenna port, for one or more uplink bands in the one or more band combinations and the one or more uplink bands; and scheduling the UE based on the received list.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Liu et al. (US 2017/0302419), Khlat (US 2018/0191067) and Zhang et al. (US 2019/0159080), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10135469 B2 - relates to systems and methods for carrier aggregation in front-end module applications.
US 9369250 B2 - relates to mobile communication technology, and more particularly, to a method of configuring an aperiodic sounding reference signal at a base station in a mobile communication system.

Thus, for the reasons indicated above, the claims are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413